DETAILED ACTION
The communication dated 12/3/2020 has been entered and fully considered.
Claims 31-35 were canceled. Claims 1 and 26 were amended. Claims 1-30 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see page 6, filed 12/3/2020, with respect to claim 1 have been fully considered and are persuasive.  The informality objection of claim 1 has been withdrawn.
Applicant’s arguments, see pages 6-7, filed 12/3/2020, with respect to claims 8 and 26 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 8 and 26 have been withdrawn.
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that the prior art of record does not describe nor depict all of the claimed limitations, specifically “a drive gear that rotates about a drive gear axis that is offset radially outward from the central rotation axis of the chuck, and a ring gear attached to the second chuck portion, wherein the drive gear engages an inner periphery of the ring gear to rotatably drive the ring gear to impart rotation to the second chuck portion.”
However, Obweger teaches a drive gear that rotates about a drive gear axis that is offset radially outward from the central rotation axis of the chuck (paragraph [0038]; Fig. 1), and a ring gear (paragraph [0038]; Fig. 1: part 38) attached to rotary chuck 30, wherein the drive gear engages an inner periphery of ring gear 38 to rotatably drive ring gear 38 to impart rotation to rotary chuck 30 (paragraph [0039]; Fig. 1).
Regarding claim 1, Applicant further argues that “it is also improper to combine Zhao with Obweger as proposed.”
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claims 2-30, Applicant further argues that if claim 1 is allowed, claims 2-30 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 103. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 12, 21, 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Obweger et al. U.S. Publication 2015/0187629 (henceforth referred to as Obweger) in view of Zhao et al. U.S. Publication 2008/0229811 (henceforth referred to as Zhao).
As for claim 1, Obweger teaches an apparatus (paragraph [0037]; Fig. 1) for treating a wafer (paragraph [0038]; Fig. 1: part W), equivalent to the microelectronic substrate, comprising an outer process chamber (paragraph [0037]; Fig. 1: part 1), equivalent to the claimed housing, configured to provide a processing chamber in which wafer W is subjected to a treatment (paragraph [0038]; Fig. 1); a rotatable chuck disposed within the processing chamber (paragraph [0038]; Fig. 1), wherein the chuck 
Obweger differs from the instant claims in failing to teach a rotatable and translatable chuck, wherein the chuck comprises a first chuck portion and rotary chuck 30, wherein rotary chuck 30 rotates independently of the first chuck portion around a central rotation axis; a rotational mechanism interconnecting the first chuck portion and rotary chuck 30; a translation mechanism coupled to the chuck in a manner effective to translate the chuck along a pathway within the process chamber; and a rotational drive mechanism incorporated into the chuck in a manner effective to cause rotation of rotary chuck 30 relative to the first chuck portion.
Zhao, however, teaches a similar substrate processing apparatus (paragraph [0017]; Fig. 1: part 100). Zhao teaches a rotatable and translatable chuck (paragraphs [0018] and [0023]; Fig. 2A), wherein the chuck comprises a chuck (paragraph [0017]; Fig. 1: part 112), equivalent to the claimed first chuck portion, and a substrate edge support (paragraph [0018]; Fig. 2A: part 114), equivalent to the claimed second chuck 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Obweger with the rotatable and translatable chuck taught by Zhao to achieve the predictable result of an apparatus comprising a rotatable and translatable chuck to impart relative motion (Zhao paragraph [0023]).
As for claim 9, Zhao further teaches that the substrate (paragraph [0017]; Fig. 1: part 102) is supported on the chuck so that a gas layer (paragraph [0017]; Fig. 1: part 104), equivalent to the claimed gap, is provided between substrate 102 and a surface (paragraph [0017]; Fig. 1: part 106), equivalent to the claimed upper surface, of the chuck (paragraph [0017]; Figs. 1-2).
As for claim 12
As for claim 21, Zhao further teaches that bearing 115 comprises a ring bearing (paragraph [0018]; Fig. 2A).
As for claim 25, Obweger further teaches that the drive gear comprises drive gear teeth and ring gear 38 comprises ring gear teeth (paragraph [0038]; Fig. 1).
Obweger and Zhao differ from the instant claims in failing to teach that the drive gear teeth are wider than the ring gear teeth. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 26, Obweger further teaches that the motor further comprises an offset motor connected to the base plate in a manner effective to rotationally drive the drive gear around the offset drive gear axis (paragraphs [0038]-[0039]; Fig. 1).
As for claim 27, Obweger further teaches that the drive gear comprises PEEK (paragraph [0023]).
As for claim 28, Obweger further teaches that ring gear 38 comprises PEEK (paragraph [0023]).
As for claim 30, Obweger further teaches that an inner region of ring gear 38 engages the drive gear (paragraph [0038]; Fig. 1).

Allowable Subject Matter
Claims 2-8, 10-11, 13-20, 22-24, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711